Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-6-2007

Mulahasawovic v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3559




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Mulahasawovic v. Atty Gen USA" (2007). 2007 Decisions. Paper 131.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/131


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 06-3559
                                     ___________

                           SLAVICA MULAHASAWOVIC,

                                            Petitioner

                                           v.

                      UNITED STATES ATTORNEY GENERAL

                                     ___________

                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                   (No. A95 551 835)
                           Immigration Judge: R.K. Malloy
                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 30, 2007

                  Before: RENDELL and NYGAARD, Circuit Judges.
                           and VANASKIE,* District Judge.

                               (Filed December 6, 2007)

                                     ___________

                              OPINION OF THE COURT
                                   ___________



       *Honorable Thomas I. Vanaskie, District Judge for the United States District
Court for the Middle District of Pennsylvania, sitting by designation.
NYGAARD, Circuit Judge.

       Because our opinion is wholly without precedential value, and because the parties

are familiar with its operative facts, we offer only an abbreviated recitation to explain

why we will deny the petition for review. Whether a petitioner has established

persecution is a factual finding subject to the substantial evidence standard of review.

Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002).

       Slavica Mulahasawovic, a citizen of both Bosnia and Croatia, entered the United

States on a non-immigrant visitor visa and applied for asylum. The government

interviewed her and subsequently placed her in removal proceedings. After a hearing, the

immigration judge found Ms. Mulahasawovic ineligible for withholding of removal to

Croatia. The Board of Immigration Appeals denied her appeal.

       In her original application, Ms. Mulahasawovic claimed life-long harassment and

instances of assault in Bosnia due both to her Croatian ethnicity and her membership in

the Roman Catholic Church. She said that she fled to Croatia and resided there until

coming to the United States. She claimed that she was also scorned in Croatia. She

asserted that the taunts and insults arose because she was from Bosnia and because her

last name sounded like a Muslim name. As a result, though trained as a nurse, she

claimed she could only find work in a factory.

       At her hearing, Ms. Mulahasawovic added specific claims that she was sexually

assaulted in Bosnia on two occasions by Muslim ethnic-Bosnian men because she was of


                                              2
Croatian ethnicity. The immigration judge found that her claims of rape in Bosnia lacked

credibility. The judge found that other assertions of harassment and instances of assault

did not meet her burden of demonstrating persecution in Bosnia. Additionally, the judge

found that Ms. Mulahasawovic’s assertions of taunts and her inability to find employment

as a nurse did not prove persecution in the country from which she came and to which she

would be removed: Croatia. Finally, the judge held that there was not any evidence that

the petitioner would face persecution or torture in Croatia. The Bureau of Immigration

Appeals affirmed the decision. The immigration judge did not err by finding that Ms.

Mulahasawovic failed to meet her burden of proof concerning her application for relief

from removal to Croatia.1 For these reasons, we will deny the Petition for Review.




       1.
         Challenging the holding that petitioner’s assertions of sexual assault in Bosnia
lacked credibility, we note that petitioner cited to a decision of the Ninth Circuit for the
proposition that a person’s failure to disclose a rape at an asylum interview is, itself,
insufficient to support an immigration judge’s adverse credibility determination when the
claim is raised later. Kebede v. Ashcroft, 366 F.3d 808, 811 (9th Cir. 2004) (citing
Paramasamy v. Ashcroft, 295 F.3d 1047, 1053 (9th Cir. 2002)). We do not reach this
issue because the trier of fact denied relief from removal to Croatia and we do not find
evidence to compel a different result.

                                             3